Exhibit 10.3
CONSULTING AGREEMENT
     This Consulting Agreement dated as of July 18, 2008 (“Agreement’), is by
and among Micro Therapeutics, Inc. d/b/a ev3 Neurovascular (“ev3” or “Company”)
and Matthew M. Jenusaitis (“Jenusaitis”).
Recitals
     WHEREAS, ev3 desires to terminate Jenusaitis’s employment effective as of
the close of business on July 18, 2008; and
     WHEREAS, ev3 has determined it will require limited consulting services of
Jenusaitis from time to time for a period of time following the termination.
Agreement
Now therefore, in consideration of the mutual covenants and agreements
hereinafter provided, the parties agree as follows:

1.   Transition to Consulting.

  (a)   Jenusaitis shall continue to work as an employee of the Company on a
full-time basis until July 18, 2008, on which date, effective as of the close of
business, Jenusaitis’s employment with the Company will terminate (the
“Termination Date”).     (b)   From July 19, 2008 through July 18, 2009 (the
“Consulting Term”), Jenusaitis will work as a consultant to the Company,
performing services for the Company from time to time at the Company’s request.
During this time, Jenusaitis will have the title of Consultant and will report
to the Chief Executive Officer of Company.     (c)   Jenusaitis and the Company
intend and agree that, as of July 19, 2008, an independent contractor
relationship shall be created by this Agreement. Jenusaitis shall not be
considered an agent or employee of the Company for any purpose. Jenusaitis shall
not have any right or authority to bind or commit the Company to any legal
obligation whatsoever. Jenusaitis shall not be eligible to participate in any of
the Company’s employee benefit plans, fringe benefit programs, group insurance
arrangements or similar programs as an active employee.     (d)   The parties
understand and agree that Jenusaitis’s status as Consultant will qualify him as
a “service provider” under the plan or plans under which stock options and/or
grants have been made to him. Jenusaitis’s rights as a “service provider” will
be governed according to the terms of those respective plans.

2.   Scope of Consulting Services. During the Consulting Term, Jenusaitis shall
consult on projects as agreed upon with the Chief Executive Officer of the
Company.

1



--------------------------------------------------------------------------------



 



3.   Compensation. Jenusaitis shall receive a nonrefundable consulting fee of
$1000 per month, for twelve (12) consecutive months beginning on July 19, 2008,
payable in advance on or about the 19th of each month. For purposes of this
Consulting Agreement, a “month” shall run from the 19th of a calendar month to
the 18th of the following calendar month. The Company will be entitled to
request and receive up to ten (10) hours of Consulting Services from Jenusaitis
during each such month. Should the Company request and receive additional
services to be performed by Jenusaitis hereunder in excess of ten (10) hours
during any such month, the Company will compensate Jenusaitis at the rate of
$150 per hour for such additional services. All such additional services shall
be approved in advance by the Chief Executive Officer of the Company. The
Company shall not be responsible for withholding taxes from any such payments to
Jenusaitis in connection with these Consulting Services. In addition to the
consulting fee, the Company will promptly reimburse Jenusaitis for all
reasonable expenses incurred by him in the performance of such Consulting
Services, including, but not limited to, transportation, lodging, meals, and
other related expenses.   4.   Termination. This is an “at will” Agreement.
Either party may terminate this Agreement at any time upon ten (10) days prior
written notice.   5.   Further Responsibilities and Duties.

  (a)   Compliance with Company Policies. Jenusaitis shall, at all times, comply
with all policies, rules, and procedures of the Company which include, but are
not limited to, ev3’s Code of Conduct, Corporate Compliance Policy, and Insider
Trading Policy. By Jenusaitis’s signature below, Jenusaitis acknowledges that
Jenusaitis has received, read, and agrees to abide by, each of the foregoing
policies.     (b)   Duty of Loyalty. In all aspects of Jenusaitis’s Consulting
Services with the Company, Jenusaitis shall act in the utmost good faith, deal
fairly with the Company, and fully disclose to the Company all information that
the Company might reasonably consider to be important or relevant to the
Company’s business.  Jenusaitis further agrees that during the Consulting Term,
Jenusaitis shall not engage in any conduct that might result in, or create the
appearance of using Jenusaitis’s position for Jenusaitis’s private gain, or
otherwise create a conflict of interest, or the appearance of a conflict of
interest, with the Company. Such prohibited conduct includes, but is not limited
to, having an undisclosed financial interest in any vendor or supplier of the
Company or its affiliates, accepting payments of any kind or gifts other than of
a nominal value from vendors, customers, or suppliers, or having an undisclosed
relationship with a family member or other individual who is employed by any
entity in active or potential competition with the Company or its affiliates,
and which creates a conflict of interest.     (c)   No Conflicting Employment.
During the term of this Consulting Agreement, Jenusaitis agrees that he will not
engage in any other employment, occupation or consulting directly related to the
business in which the Company or its affiliates is now involved, or to any
business in which the Company or its affiliates becomes

2



--------------------------------------------------------------------------------



 



      involved during the Consulting Term, to the extent that the nature of such
business is disclosed to Jenusaitis.

6.   Nondisclosure of Confidential and Proprietary Information.

  (a)   Definition of Confidential and Proprietary Information. “Confidential
and Proprietary Information” means any and all information, whether oral,
written, or committed to Jenusaitis’s memory that is not generally known by
persons not employed by, or parties to contracts with the Company or its
affiliates, whether prepared by the Company, its affiliates or Jenusaitis,
including but not limited to:

  (i)   inventions, designs, discoveries, works of authorship, improvements, or
ideas, whether or not patentable or copyrightable, methods, processes,
techniques, shop practices, formulae, compounds, or compositions developed or
otherwise possessed by the Company or its affiliates;     (ii)   the subject
matter of the Company’s and its affiliates’ patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, and other intellectual property to the extent that such
information is unavailable to the public;     (iii)   the subject matter and the
terms and conditions of this Agreement;     (iv)   the Company’s and its
affiliates’ information, knowledge, or data concerning its financial data,
including financial statements and projections, pricing information, costs,
sales, budgets, and profits; business plans such as products and services under
development, clinical trials, proposals, presentations, potential acquisitions
under consideration, and marketing strategies; manufacturing processes;
organizational structures, such as names of employees, consultants, and their
positions and compensation schedules; customer information such as surveys,
customer lists, lists of prospective customers, customer research, customer
meetings, customer account records, sales records, training and servicing
materials, programs, techniques, sales, and contracts; supplier and vendor
information including lists and contracts; relational data models, company
manuals and policies, computer programs, software, disks, source code, systems
architecture, blue prints, flow charts, and licensing agreements; and/or     (v)
  any document marked “Confidential”, or any information that Jenusaitis has
been told is “Confidential” or that Jenusaitis might reasonably expect the
Company or its affiliates would regard as “Confidential,” or any information
that has been given to the Company or its affiliates in confidence by customers,
suppliers, or other persons.

  (b)   Confidentiality Obligations. Jenusaitis agrees to hold all Confidential
and Proprietary Information in the strictest confidence both during the
Consulting

3



--------------------------------------------------------------------------------



 



      Term and after the Consulting Services with the Company are voluntarily or
involuntarily terminated for any reason. To this end, Jenusaitis shall:

  (i)   not make, or permit or cause to be made, copies of any Confidential and
Proprietary Information, except as necessary to carry out the Company’s duties
as prescribed by the Company;     (ii)   not disclose or reveal any Confidential
and Proprietary Information, or any portion thereof, to any person or company
who is not under a legal or contractual obligation to the Company to hold such
information confidential;      (iii)   take all reasonable precautions to
prevent the inadvertent disclosure of any Confidential and Proprietary
Information to any unauthorized person;     (iv)   acknowledge that the Company
is the owner of all Confidential and Proprietary Information and agree not to
contest any such ownership rights of the Company, either during or after
Jenusaitis’s employment or consulting relationship with the Company;     (v)  
upon termination of the Consulting Services or employment or upon request by the
Company, deliver promptly to the Company all Confidential and Proprietary
Information and all the Company documents and property, whether confidential or
not, including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, programs, databases, and other documents or
materials, whether in hard copy, electronic, or other form, including copies
thereof, whether prepared by Jenusaitis or the Company, and all equipment
furnished to Jenusaitis in the course of or incident to employment, including
any laptop computer and all data contained on such computer; and     (vi)  
permit the Company to inspect personal computers and/or cell phones, including
any Personal Data Assistant, Blackberry, or other handheld device belonging to
Jenusaitis, at the time the Jenusaitis’s employment and/or Consulting Services
are terminated and to remove from such personal property all data belonging to
the Company if Jenusaitis used such personal property to conduct the Company
business.

  (c)   Obligations to Third Parties. Jenusaitis understands and acknowledges
that the Company has a policy prohibiting the receipt or use by the Company of
any confidential information or trade secret protected information in breach of
Jenusaitis’s obligations to third parties and the Company does not desire to
receive any confidential information under such circumstances. Accordingly,
Jenusaitis will not disclose to the Company or use in the performance of any
duties for the Company any confidential information in breach of an obligation
to any third party. Jenusaitis represents that Jenusaitis has informed the
Company,

4



--------------------------------------------------------------------------------



 



      in writing, of any restriction on Jenusaitis’s use of a third party’s
confidential information that conflicts with any obligations under this
Agreement.

7.   Other Endeavors by Jenusaitis. The Company recognizes and agrees that
Jenusaitis shall be free to engage in other employment, business, political
and/or nonprofit activities not directly related to the business of the Company
or its affiliates, provided, however, that such activities do not constitute a
breach of his commitments to the Company in this Agreement, and provided,
further that Jenusaitis does not purport to act on behalf of the Company or
otherwise represent any affiliation with the Company in connection with his
participation in such activities.   8.   Governing Law: Venue. This Agreement
shall be governed by, and construed and enforced in accordance with Minnesota
law, without reference to choice of law, except to the extent it is pre-empted
by federal law. Any dispute relating to this Agreement shall be filed in the
state or federal courts within the State of Minnesota, Hennepin County.   9.  
Entire Agreement. This Agreement contains all the understandings and agreements
between the parties concerning Jenusaitis’s consulting relationship with the
Company and supersedes any and all prior agreements and understandings, whether
written or oral, relating to the matters addressed in this Agreement. The
parties agree that there were no inducements or representations leading to the
execution of this Agreement except as stated in this Agreement. Any modification
of or addition to this Agreement must be in writing and manually signed by
Jenusaitis and an executive officer of the Company.   10.   Counterparts. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.   11.   Contemporaneous Agreement. ev3 and Jenusaitis acknowledge and
agree, notwithstanding anything to the contrary herein, that they have entered
into a Separation Agreement and Release of Claims (“Separation Agreement”)
contemporaneously herewith. Jenusaitis’s rights under such Separation Agreement,
including, but not limited to, his right to receive Special Consideration, as
defined therein, shall not be altered, reduced, or affected by his execution of
this Agreement, his performance of Consulting Services, or by any actual or
purported breach of his obligations hereunder.

          IN WITNESS WHEREOF, the parties have executed this Consulting
Agreement as of the date set forth in the first paragraph.

5



--------------------------------------------------------------------------------



 



         
Micro Therapeutics, Inc. d/b/a
       
ev3 Neurovascular
       
 
       
/s/ Greg Morrison
  /s/ Matthew Jenusaitis    
 
       
By: Greg Morrison
  Matthew Jenusaitis    
Its: Senior Vice President, Human Resources
       

6